Citation Nr: 1228235	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  10-23 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than January 6, 1998, for the grant of service connection for bilateral pes planus.

2.  Entitlement to an effective date earlier than July 10, 2001, for the grant of service connection for dysthymic disorder.

3.  Entitlement to a rating in excess of 50 percent for bilateral pes planus.

4.  Entitlement to a rating in excess of 70 percent for dysthymic disorder.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from February 1979 to October 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2005 and May 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2011, the Veteran testified during a Board hearing before the undersigned at the RO.  


FINDING OF FACT

On August 2, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In August 2, 2012, correspondence, the Veteran requested a withdrawal of this appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


